Citation Nr: 1117255	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurogenic bladder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure and as secondary to a neurogenic bladder.

3.  Entitlement to service connection for urinary tract infections, to include as secondary to a neurogenic bladder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to April 1970, with Vietnam service from April 1969 to April 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  In November 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development and consideration.  Following a continued denial of the Veteran's appeal in November 2010, the case has been returned to the Board for further appellate review.

In his February 2005 substantive appeal, the Veteran raised a claim for entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.  This issue was referred to the RO for appropriate action in the Board's November 2009 remand decision, but there is no evidence in the claims file that any action was taken by the RO.  Accordingly, this issue is again referred to the RO for appropriate handling in the first instance.   

The issues of entitlement to service connection for a kidney disorder, to include as due to herbicide exposure and as secondary to a neurogenic bladder, and entitlement to service connection for urinary tract infections, to include as secondary to a neurogenic bladder, are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the AMC.  



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from April 1969 to April 1970, and is therefore presumed to have been exposed to herbicides.  

2.  The evidence of record is at least in equipoise that the Veteran incurred a neurogenic bladder during military service.


CONCLUSION OF LAW

Neurogenic bladder was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran may be entitled to a presumption of service connection if he or she is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents and meets certain other requirements.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  A Veteran who served in the Republic of Vietnam shall be presumed to have been exposed to herbicide.  38 U.S.C.A. § 1116.  Here, a May 2003 response from the National Personnel Records Center indicates that the Veteran served in the Republic of Vietnam from April 1969 to April 1970, and he therefore is presumed to have been exposed to herbicides.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2010), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  The medical evidence shows that the Veteran currently suffers from neurogenic bladder.  Neurogenic bladder, however, is not among the presumptive diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  Therefore, the Veteran is not entitled to service connection on a presumptive basis for this condition.  

The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Having determined that the Veteran is not entitled to service connection for neurogenic bladder on a presumptive basis under 38 C.F.R. § 3.309, the Board will now consider whether service connection is warranted on a direct basis.  In that regard, in a May 2008 letter from the Veteran's private physician, it was indicated that he has been treating the Veteran since June 2003.  During the Veteran's initial visit the doctor stated that he reported a history of neurogenic bladder that required self-catheterization several times a day.  The Veteran informed the physician that while he was stationed in Vietnam his duties required him to work at an airfield where large amounts of Agent Orange were continually flown in and out of the base.  The physician noted that the Veteran had undergone extensive evaluations to determine the etiology of his bladder disease and it was determined that he developed an autonomic neuropathy that caused detrusor atony.  The physician opined that it is well documented that exposure to dioxin will cause nerve damage and nerve damage has been documented by changes in the Veteran's EEG and EMG tests.  Therefore, he concluded that the cause of the Veteran's atonic bladder "could and most likely is directly due to Agent Orange (dioxin) exposure."  In support of this opinion, the physician cited four medical treatises/studies which he relied upon in reaching this conclusion.

In March 2010 the Veteran underwent a VA genitourinary examination.  The pertinent diagnosis was neurogenic (atonic) bladder.  The examiner opined that the Veteran's neurogenic bladder is not related to Agent Orange exposure or any other event in service.  

In this instance, there is both positive and negative evidence in support of the appeal.  The Board must weigh the credibility and probative value of the private and VA medical opinions, and in so doing, the Board may favor one medical opinion over the other.   See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The March 2010 VA medical opinion concludes that the Veteran's neurogenic bladder is not related to Agent Orange exposure or to any other event in service.  Contrary to that opinion is the May 2008 opinion provided by the Veteran's private physician, which states that the Veteran's atonic bladder is directly related to service.  The private physician was very specific and direct in the positive opinion he provided, and supported the opinion reached with several cited medical treatises/studies.  The negative opinion provided by the VA examiner is, in comparison, vague, inconclusive, and speculative, and it also does not provide a clear rationale in support of the mostly conclusory opinion provided.  In further contrast, the private physician's opinion is not equivocal, vague, or ambiguous and does include supporting references.  As a consequence, the Board assigns much more weight and credibility to the private physician's favorable medical opinion as he clearly and directly discussed the salient facts and provided a complete rationale for the conclusion reached.  Accordingly, for all of these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the neurogenic bladder condition.


ORDER

Entitlement to service connection for a neurogenic bladder condition is granted.


REMAND

In November 2009 the Board remanded this case, in pertinent part, for purposes of affording the Veteran a VA compensation and pension examination with respect to his claims.  In March 2010 the Veteran was afforded a VA genitourinary examination.  The Board finds this report to be inadequate because the VA examiner provided a confusing opinion regarding the Veteran's claims and did not answer the specific questions posed in the Board's November 2009 remand directives.  

The Court has held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In addition, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of all treatment received by the Veteran in the VA Central Texas Medical System from January 2010 to the present.  

2.  Schedule the Veteran for a VA genitourinary examination in order to determine the nature, extent and etiology of the claimed kidney and urinary tract infection disorders.  The claims folder must be made available to the examiner for review.  All indicated tests, if any, should be conducted.

As part of the examination, the examiner is specifically requested to provide an opinion concerning whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that any current kidney disorder is etiologically related to an event, injury, or disease in service, to include as due to presumed Agent Orange exposure or as secondary or proximately due to the service-connected neurogenic bladder condition.

Additionally, an opinion should be provided concerning whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the urinary tract infections condition is etiologically related to an event, injury, or disease in service, to include as secondary or proximately due to the service-connected neurogenic bladder condition.

A supporting rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner cannot provide a requested opinion without resorting to mere speculation, he or she should so state and should provide a supporting explanation for why the requested opinion cannot be provided without resort to speculation.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated taking into consideration all of the theories of entitlement being raised for each of the claims.  If any claim remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


